Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 10/21/2021.

As filed, claims 7, 16, 24, 26, 31-33, 37, 40, and 44-46 are pending; claims 10-13, 17-23, 25, 27-30, 35, 36, 42, and 47-50 are withdrawn; and claims 1-6, 8, 9, 14, 15, 34, 38, 39, 41, and 43 are cancelled.

Since prior art is found on claims 44 and 46, a new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/21/2021, with respect to claims 7, 15, 16, 24, 26, 31-33, 37, 40, and 44-46, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112 second paragraph, indefinite rejection of claims 37 and 44-46 is withdrawn per amendments.

The § 102(b) rejection of claim 37 by CAS989 is withdrawn per amendments.

The § 103(a) rejection of claims 7, 16, and 24 by the combined teaching of Pronkin and Armitage is withdrawn per amendments via the incorporation of the limitations of claim 15, wherein claim 15 is now cancelled.

The § 103(a) rejection of claims 7, 16, 24, and 40 by the combined teaching of Liu and Armitage is withdrawn per amendments via the incorporation of the limitations of claim 15, wherein claim 15 is now cancelled.

The claim objection of claims 15, 26, and 31-33 is withdrawn per amendments and cancellation of claim 15. 

Election/Restrictions
Because the Markush-type claim 7 (i.e. composition claim) is determined to be free of prior art, its dependent claims 10-13, 25, 27-30, 42, 47, and 48, which were previously withdrawn, are now rejoined and examined herein.  


Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 29, the claim is dependent of claim 28, which is dependent of claim 27, which is dependent of claim 7.  Claim 29 recites the limitation of “X is Cl”, and claims 7, 27, and 28 failed to recite instant variable X.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

Claim Interpretation
According to the guidance in MPEP 2112(I) and (II), the phrases, such as “which are selective for G-quadruplex DNA” and “to interrupt DNA replication in cells that express G-quadruplex DNA” in claim 44 are simply reciting the inherent features of the structure of the instant cyanine, which need not be recognized at the time of the invention.  In addition, the claiming of the abovementioned unknown features, which is inherently present in the structure of the instant cyanine, does not necessary make the claims patentable.  
As the prior art, for example, teaches the instant cyanine, the result would most necessarily to act as a cyanine that can perform the abovementioned features, which are selective for G-quadruplex DNA and to interrupt DNA replication in cells that express G-quadruplex DNA (see rejections below).
Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 37 is rejected under 35 U.S.C. 102(b) as being anticipated by Chemical Abstracts Registry No. 398458-98-5, hereinafter CAS985.  

Regarding claim 37, CAS985, for instance, teaches the following compound, as shown below, which encompassed all the limitations of this claim.

    PNG
    media_image1.png
    435
    484
    media_image1.png
    Greyscale

5R6; instant variables R5 and R6 are methyl; instant variable R1 is Br; instant variable n is 1; instant variable m is 3; instant variable W is H; and instant variable R3 is 
    PNG
    media_image2.png
    98
    244
    media_image2.png
    Greyscale
, which corresponds to substituted C3 alkyl amino, wherein the substituent is oxo; and the amino is substituted by a substituted ethyl group and the substituents on the ethyl group are two –COOHs.  

	According to the instant specification, “alkyl” includes one or more substitutions.  The substituents include, but are not limited to, -COOH, etc. (see snapshot below).


    PNG
    media_image3.png
    305
    492
    media_image3.png
    Greyscale

(pg. 12, lines 20-30),



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44 and 46 are rejected under 35 U.S.C. 103(a) as being obvious over the combined teaching of:
(a)	CAS985; and
(b) 	“Cyanine Dye-DNA Interactions: Intercalation, Groove Binding, and Aggregation”, hereinafter Armitage.  See PTO-892 form mailed on 11/26/2019.

Regarding claims 44 and 46:
Determining the scope and contents of the prior art:   
(a) 	CAS985 teaches the abovementioned compound. 

(b)	 Armitage, for instance, teaches that the cyanine dyes are among the oldest classes of synthetic compounds, and they act as fluorescent labels for biomolecules, such 
 

    PNG
    media_image4.png
    256
    684
    media_image4.png
    Greyscale

(pg. 55 abstract)

    PNG
    media_image5.png
    235
    675
    media_image5.png
    Greyscale

(pg. 60, 3rd paragraph)

Ascertaining of the difference between the prior art and the claim at issue:   
(a)	CAS985, for instance, does not explicitly teach a pharmaceutical composition of the abovementioned compound with a pharmaceutically acceptable excipient.

(b)	 Armitage, for instance, does not explicitly teach the instant cyanine.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the abovementioned compound of CAS985 falls with the classes of cyanine dyes, as taught by Armitage.  Accordingly, one of ordinary skill in the art would be highly motivated to use the abovementioned compound of CAS985 as fluorescent labels for double helical DNA.  More importantly, the Examiner finds that one of ordinary skill in the art would be motivated to place the compound of CAS985 in a pharmaceutical composition with a pharmaceutically acceptable excipient when using the abovementioned compound as fluorescent label for the double helical DNA.  In addition, the Examiner finds that one of ordinary skill in the art would use effective amount of the abovementioned compound of CAS985 in order to achieve proper fluorescent labeling of the double helical DNA, and the DNA replication process would be interrupted at the same time.  

Allowable Subject Matter
Claims 7, 10-13, 16, 24-33, 40, 42, 47, and 48 are allowed.

Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 37, 44, and 46 are rejected.
Claims 7, 10-13, 16, 24-33, 40, 42, 47, and 48 are allowed.
Claim 45 is objected.
Claims 17-23, 35, 36, 49, and 50 are withdrawn.
Claims 1-6, 8, 9, 14, 15, 34, 38, 39, 41, and 43 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626